--------------------------------------------------------------------------------

Exhibit 10.98
 
FORM OF
RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
as of the 7th day of November, 2012 by and between CHROMCRAFT REVINGTON, INC.
(the “Company”), a Delaware corporation, and _________________ (the “Director”),


WITNESSETH:


WHEREAS, the Company maintains a Directors’ Stock Plan, as currently in effect
or as may hereafter be amended (the “Plan”), pursuant to which non-employee
directors of the Company receive awards of restricted stock or stock options as
determined by the Company’s Compensation Committee; and


WHEREAS, the Director was re-elected as a member of the Board of Directors of
the Company at the Company’s annual meeting of stockholders held on May 24, 2012
and, accordingly, the Director is entitled to receive an award for 2012 of
11,200 shares of restricted common stock of the Company under the Plan; and


WHEREAS, the Plan provides that such award of restricted common stock shall be
evidenced by a written award agreement and shall be restricted in accordance
with the terms of the Plan and this Agreement; and


WHEREAS, because there was not a sufficient number of shares authorized and
available for issuance to the Director under the Plan to satisfy his restricted
stock award for 2012 in full, the Director has agreed to receive the number of
shares of restricted stock set forth in Section 2 below, subject to the Director
receiving the balance of his 2012 restricted stock award on or before the 2013
annual meeting of stockholders of the Company in such form (cash or stock) as
will be determined by the Compensation Committee.


NOW, THEREFORE, in consideration of the foregoing recitals, the issuance of
restricted common stock of the Company to the Director, the respective
covenants, agreements and obligations contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Director hereby agree as follows:


1.            Capitalized Terms.  All capitalized terms used but not otherwise
defined in this Agreement shall have the same meaning ascribed to such terms in
the Plan.


2.            Award of Restricted Stock.  Subject to the terms and conditions of
the Plan and this Agreement, the Company hereby grants an Award to the Director
of Six Thousand Two Hundred Fifty-Four (6,254) shares of common stock of the
Company, which shares shall be issued under the Plan and shall be restricted in
accordance with the Plan and this Agreement (the “Restricted Stock”).

--------------------------------------------------------------------------------

3.            Award Date.  There are two Award Dates for the Award of the
Restricted Stock as follows: (each an “Award Date”):


2,504 shares of restricted stock
 
May 25, 2012
3,750 shares of restricted stock
 
June 18, 2012



4.            Period of Restriction; Vesting of Restricted Stock.  Subject to
Section 11 hereof, the Period of Restriction with respect to the Award of
Restricted Stock shall begin on each Award Date for the respective shares and
shall end and lapse on the day immediately preceding the 2013 annual meeting of
stockholders of the Company (the “Period of Restriction”), provided that the
shares of Restricted Stock shall vest only so long as the Director is still
serving as a member of the Board of Directors on the day preceding such annual
meeting.  Upon the end or lapse of the Period of Restriction, the Award of
Restricted Stock shall automatically and without the need for any determination
or further action by the Board of Directors (or any committee thereof) become
fully vested.  There shall be no other conditions or performance measures,
targets or goals or any other requirement that must be satisfied or achieved in
order for the shares of Restricted Stock to become vested.  Shares of Restricted
Stock that have not become vested by the end of the Period of Restriction shall
be forfeited and revert back to the Company, and the Director (and any party
claiming by or through the Director) shall have no rights or claims to such
shares.


5.            Dividend, Voting and Other Rights.  During the Period of
Restriction and until the shares of Restricted Stock shall become vested or have
been forfeited, the shares of Restricted Stock shall be issued and outstanding
for all corporate purposes and the Director shall be entitled to (a) receive all
dividends and distributions, if any, paid with respect to the shares of
Restricted Stock, (b) exercise all voting rights with respect to the shares of
Restricted Stock, and (c) exercise and possess all other rights and attributes
of ownership of the shares of Restricted Stock, except with respect to the
transferability of such shares and as provided in the Plan and this Agreement.


6.            Certain Agreements of the Director.  The Director hereby
understands and agrees as follows:


(a)          none of the shares of Restricted Stock have been registered or
qualified under any federal or state securities laws and are being issued by the
Company in reliance upon certain exemptions from registration or qualification
under such laws;


(b)          because the shares of Restricted Stock have not been registered or
qualified under any federal or state securities laws and because the Director
may be deemed to be an affiliate of the Company under the federal securities
laws, such shares are subject to restrictions on resale and transfer imposed by
applicable federal and state law in addition to the restrictions set forth in
the Plan and this Agreement;


(c)          the Director is (and his heirs, executors, administrators and
representatives are) bound by, and the shares of Restricted Stock are subject
to, the terms, conditions and restrictions set forth in the Plan and this
Agreement, the Company’s Certificate of Incorporation and By-Laws and applicable
law (all as currently or hereafter in effect);
2

--------------------------------------------------------------------------------

(d)          there is no obligation of the Company to continue to have the
shares of the Company’s common stock (including the shares of Restricted Stock
if and when they may become vested) listed, traded or quoted on any securities
exchange or on any quotation system or other established trading market;


(e)          no representations, promises or commitments have been made to the
Director relating to (i) the repurchase by the Company of any shares of
Restricted Stock (whether before or after such shares may become vested), or
(ii) the amount of dividends or distributions, the percentage of profit or the
return on investment, if any, that he might expect to receive as a result of
owning the shares of Restricted Stock (whether before or after such shares may
become vested); and


(f)          the shares of Restricted Stock shall be held by the Director for
his own account and not for another person and not with a view to resale,
distribution, subdivision or fractionalization of such shares.


7.            Non-transferability.  Except in the event of the Director’s death
or Disability (and then only in the manner set forth in the Plan), until the
Period of Restriction shall have ended or lapsed and the shares of Restricted
Stock shall have become vested, the unvested shares of Restricted Stock (a)
cannot be sold, transferred, assigned, margined, encumbered, bequeathed, gifted,
alienated, hypothecated, pledged or otherwise disposed of, nor can a lien,
security interest or option be placed thereon, whether by operation of law,
whether voluntarily or involuntarily, or otherwise, and (b) are not subject to
execution, attachment or similar process or otherwise available to the creditors
of the Director.  After the Period of Restriction shall have ended or lapsed and
the shares of Restricted Stock shall have become vested, the shares of
Restricted Stock may be sold, transferred, gifted or otherwise disposed of in
accordance with applicable law and the requirements then in effect of the
principal securities exchange or market (or of any quotation system or other
established trading market) on which the Company’s shares of common stock are
then listed or traded, if any.  Any attempted or purported sale, transfer,
disposition, gift, bequest, pledge or other act in breach of or contrary to this
Section 7 shall be null and void and of no force or effect whatsoever.


8.            Issuance of Shares.  The Company shall issue (or purchase in the
open market or in privately-negotiated transactions) the shares necessary to
satisfy the Award of Restricted Stock and thereafter until vesting or forfeiture
(a) the Company shall maintain the unvested shares only in book-entry form in
the name or for the benefit of the Director, (b) the Company shall not issue any
certificate representing unvested shares in the name of the Director, and (c)
the Director shall not be entitled to hold such unvested shares in “street
name.”  Upon request by the Director following the date on which the Period of
Restriction shall have ended or lapsed and the shares of Restricted Stock shall
have become vested, the Company shall release such vested shares to the Director
and shall, based upon the instructions of the Director, either cause such shares
to be placed in “street name” with a broker designated by the Director or issue
a stock certificate representing such vested shares in the name of the Director
with a legend in substantially the following form imprinted thereon:
3

--------------------------------------------------------------------------------

RESTRICTIONS ON TRANSFER


The securities represented by this Certificate have not been registered or
qualified under the Securities Act of 1933, as amended (the “Act”), the laws of
the State of Delaware or any other state securities laws and may not be sold,
transferred, gifted, pledged or otherwise disposed of in the absence of such
registration or qualification or an exemption therefrom under the Act and any
applicable state securities laws.


The securities represented by this Certificate are subject to the terms of a
Restricted Stock Award Agreement and the Directors’ Stock Plan of the Company,
which contain restrictions on the sale, transfer, gift, pledge and other
disposition of, and other matters relating to, these securities, copies of which
agreement and plan are on file with the Secretary of the Company.


9.            Effect of the Plan; Continuation in Office; Certain Conflicts.
 The Award of Restricted Stock is made under and is subject to the terms and
conditions of the Plan and this Agreement, and the Director agrees that he shall
comply with the provisions of the Plan and this Agreement.


Neither this Agreement nor the Award of Restricted Stock (a) constitutes an
agreement, understanding or commitment relating to the continued service,
nomination or re-election of the Director as a director of the Company, or gives
the Director any right to be retained, nominated or re-elected as a director of
the Company, (b) affects or limits the ability of the Director to resign or
retire, or the possibility of the Director being removed, from office at any
time, including during the Period of Restriction.


In the event of any conflict between the Plan and this Agreement, then this
Agreement shall control; provided however, that in the event that this Agreement
is silent with respect to a particular matter relating to the Award of
Restricted Stock, then the Plan shall control with respect to such matter.


10.           Income Taxes.  All federal, state and local income taxes (and all
interest and penalties thereon) that arise or are imposed by virtue of the
vesting of the shares of Restricted Stock shall be the sole responsibility of
and paid by the Director.


11.           Effect of Change in Control, Death or Disability.  Notwithstanding
anything to the contrary contained in this Agreement, in the event of a Change
in Control (as defined in the Plan) or the Disability (as defined in the Plan)
or death of the Director during the Period of Restriction, all shares of
Restricted Stock that have not yet become vested as of the time of such event
shall vest and be treated in accordance with and as required by the Plan.


4

--------------------------------------------------------------------------------

12.           Agreement of the Company.  The Company understands and agrees that
(a) the Director is entitled to an Award for 2012 of 11,200 shares of restricted
common stock of the Company under the Plan, (b) only 6,254 shares have been
issued to the Director, and (c) the Director is entitled to receive 4,946 shares
of restricted stock in order to satisfy in full his Award for 2012.  The
Compensation Committee shall determine whether the balance of such 2012 Award
will be paid to the Director in common stock or cash on or before the 2013
annual meeting of stockholders of the Company, and the Company shall issue such
stock or cash to the Director in accordance with the determination of the
Compensation Committee.  Under no circumstances will either the common stock
issued or cash paid for the remaining balance of the Director’s 2012 Award be
subject to any Period of Restriction or other vesting requirement beyond the day
immediately preceding the 2013 annual meeting of stockholders.
13.           Miscellaneous.


(a)           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Company and the Director and their respective
heirs, executors, representatives, successors and assigns; provided, however
that neither party may assign this Agreement, or their respective rights and
obligations hereunder, without the prior written consent of the other party
hereto except that the Company may, without the consent of the Director, assign
this Agreement, and its rights and obligations hereunder, in connection with any
merger, consolidation, share exchange, combination, sale of stock or assets or
similar transaction involving the Company or any transaction or series of
transactions constituting a Change in Control.  In the event of any such
permitted assignment by the Company of this Agreement, all references to the
“Company” shall thereafter mean and refer to the successor or assignee of the
Company.


(b)           Waiver.  Either party hereto may, by a writing signed by the
waiving party, waive the performance by the other party of any of the covenants
or agreements to be performed by such other party under this Agreement or any
breach of or noncompliance with any provision of this Agreement.  The waiver by
either party hereto shall not operate or be construed as a continuing or
subsequent waiver or a waiver of any other or subsequent failure of performance,
breach or noncompliance hereunder.  The failure or delay of either party at any
time to insist upon the strict performance of any provision of this Agreement or
to enforce its rights or remedies under this Agreement shall not be construed as
a waiver or relinquishment of the right to insist upon strict performance of
such provision, or to pursue any of its rights or remedies for any breach
hereof, at a future time.


(c)           Amendment.  This Agreement may be amended, modified or
supplemented only by a written agreement executed by both of the parties hereto.


(d)           Headings.  The headings in this Agreement have been inserted
solely for ease of reference and shall not be considered in the interpretation
or construction of this Agreement.


(e)           Severability.  In case any one or more of the provisions (or any
portion thereof) contained in this Agreement shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein.
5

--------------------------------------------------------------------------------

(f)            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.


(g)           Construction.  This Agreement shall be deemed to have been drafted
by both parties hereto.  This Agreement shall be construed in accordance with
the fair meaning of its provisions and its language shall not be strictly
construed against, nor shall ambiguities be resolved against, either party.
 This Agreement shall be an Award Agreement for purposes of the Plan.


(h)           Entire Agreement.  This Agreement and the Plan constitute the
entire understanding and agreement (and supersede all other prior agreements,
understandings, commitments and representations), whether oral or written,
between the parties hereto relating to the shares of Restricted Stock, but
subject to the commitment and agreement of the Company to issue the balance of
his 2012 restricted stock award on or before the 2013 annual meeting of
stockholders of the Company in such form (cash or stock) as will be determined
by the Compensation Committee.


(i)            Governing Law.  Because the Company maintains its principal
office in Indiana, this Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without reference to any
choice of law provisions, principles or rules thereof (whether of the State of
Indiana or any other jurisdiction) that would cause the application of any laws
of any jurisdiction other than the State of Indiana.


(j)            Recitals.  The first paragraph and the recitals and “Whereas”
clauses contained on page 1 of this Agreement are expressly incorporated into
and made a part of this Agreement.


(k)           Review and Consultation.  The Director hereby acknowledges and
agrees that he (i) has read and is familiar with this Agreement and the Plan,
(ii) understands the provisions and effects of this Agreement and the Plan, and
(iii) has consulted with such of his attorneys, accountants and other advisors
as he has deemed advisable prior to executing this Agreement.  THE DIRECTOR
HEREBY FURTHER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY
ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT OR THE PLAN
FROM ANY DIRECTOR, OFFICER OR EMPLOYEE OF, OR ANY ATTORNEY OR REPRESENTATIVE
FOR, THE COMPANY.


(l)            Certain Approvals Required.  Any amendment, modification or
supplement of, or any waiver under, this Agreement on behalf of the Company may
be made and shall be effective only upon the approval thereof by the Board of
Directors of the Company.


[Remainder of this Page Intentionally Left Blank.  Signature Page Follows this
Page]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Director have made, entered into,
executed and delivered this Agreement as of the day and year first above
written.


 
 
 
 
[Name of Director]
 
 
 
 
 
 
CHROMCRAFT REVINGTON, INC.
 
 
 
 
 
 
By:
 
 
 
 
Ronald H. Butler
 
 
 
Chairman and Chief Executive Officer
 



 
7

--------------------------------------------------------------------------------